                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
                           WICHITA DIVISION


UNITED STATES OF AMERICA    )
                            )
   v.                       )                     6:17-CR-10142-EFM-1
                            )
BOGDANA ALEXANDROVNA MOBLEY )


                   PROPOSED EXAMINATION OF JURORS

      Ms. BOGDANA ALEXANDROVNA MOBLEY, pursuant to Fed. R. Crim.

P. 24(a)(2)(B), respectfully submits the following proposed juror examination

questions:

I.    Venire

      1. Is anyone not a citizen of the United States?

      2. Is anyone not at least eighteen years of age?

      3. Has anyone not been a resident of this district, as that district is

defined in the juror qualification form, for at least one year?

      4. Is anyone unable to read or write the English language with a degree

of proficiency sufficient to have competed the juror qualification form?

      5. Please raise your hand if you are able to speak the English language.
      6. Is anyone incapable, by reason of any mental or physical infirmity,

to serve on this jury?

      7. Is anyone subject to a criminal prosecution, felony or misdemeanor?

      8. Has anyone been convicted in a federal or state court for a crime

that is punishable by more than one year of imprisonment and not had your

civil rights restored?

      9. Is anyone, or to your knowledge, any member of your family,

familiar with any of the following persons:

         a. Honorable Eric Melgrin

         b. United States Attorney Stephen McAllister

         c. Assistant United States Jason Hart

         d. Ms. Bogdana Mobley

         e. Mr. Brian Mobley

         f. Mr. Joshua Lowther

         g. Mr. Murdoch Walker

         h. FBI Special Agent Todd DiCaprio

         i. FBI Special Agent Ryan Ross

      10. Has anyone or any member of your family worked in any capacity

for any law enforcement or prosecutorial agency? If yes, then:


                                       2
            a. Which agency?

            b. In what capacity?

      11. Has anyone or any member of your family had any

training, formal or informal, or employment in the field of law? If yes, then:

            a. What specific training did you receive?

            b. Where were you employed?

      12. Has anyone served on a federal or state grand jury? If yes, then:

            a. Federal or state?

      13. Has anyone served on a federal or state trial jury? If yes, then:

            a. Federal or state?

            b. Was the case civil or criminal?

            c. Were you the foreperson?

            d. Did the jury reach a verdict?

      14. Has anyone served as a witness in any court? If yes, then:

            a. Which court?

            b. Please briefly state why you were called as a witness.

      15. Has anyone become aware of any aspect of this case outside of

this court proceeding in any way? If yes,

            a. By what means did you learn of the existence the case?


                                       3
             b. What details of the case did your read or hear?

II.   Individuals

      1. Please state your name, age, and place of birth (city and state).

      2. Are you or have you been married? If yes, then:

             a. What is your spouse’s occupation?

      3. Do you have children? If yes, then:

             a. How many?

             b. If not minors, what are their occupations?

             c. If they are in college, which colleges do they attend and what

are their fields of study?

      4. Have your ever been separated or divorced from a current or former

spouse? If so,

             a. Was the separation or divorce amicable?

             b. Were biological or step-children involved in the marriage,

separation, or divorce?

      5. Do you own or rent your residence?

      6. Are you employed? If yes, then:

             a. What is your occupation?

             b. What are your primary duties?


                                       4
            c. Do you have authority over any other personnel?

      7. Have you served in any branch of the armed forces or US Merchant

Marines? If yes, then:

            a. In which branch did you serve?

            b. How long did you serve or have you served?

            c. What is your grade or what was your grade upon resignation

or retirement?

      8. Name three social, civic, fraternal, religious, or political

organizations to which you or your spouse belong.

      8. What is the highest level of education that you completed? If any

post-secondary education, then:

            a. What college did you attend?

            b. What was your field of study?

      10. This trial is expected to last approximately three days. Is there any

reason why serving on this jury would be a particular hardship on you?




                                        5
Date:   March 1, 2019

                            Respectfully submitted,

                            s/ Craig M. Divine, Esq.
                            Kan. Bar # 24747
                            Divine Law Office, LLC
                            104 W 9th St., Ste. 404
                            Kansas City, MO 64105
                            T 816.474.2240
                            divinelaw@live.com

                            s/ Joshua Sabert Lowther, Esq.
                            Ga. Bar # 460398
                            Pro Hac Vice
                            M 912.596.2935
                            jlowther@lowtherwalker.com

                            s/ Murdoch Walker, II, Esq.
                            Ga. Bar # 163417
                            Pro Hac Vice
                            M 843.540.7903
                            mwalker@lowtherwalker.com

                            Lowther | Walker LLC
                            101 Marietta St., NW, Ste. 3325
                            Atlanta, GA 30303
                            T 404.496.4052
                            http://www.lowtherwalker.com

                            Attorneys for Defendant
                            Bogdana Alexandrovna Mobley




                        6
                           CERTIFICATE OF SERVICE

      I hereby certify that on March 1, 2019, I electronically filed the

foregoing PROPOSED EXAMINATION OF JURORS with the Clerk of the

United States District Court for the District of Kansas by way of the CM/ECF

system, which automatically will serve this document on the attorneys of

record for the parties in this case by electronic mail.

                                            s/ Craig M. Divine, Esq.
                                            Kan. Bar # 24747
                                            Divine Law Office, LLC
                                            104 W 9th St., Ste. 404
                                            Kansas City, MO 64105
                                            T 816.474.2240
                                            divinelaw@live.com




                                        7
